Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2019

                                      No. 04-19-00474-CV

                            IN THE INTEREST B.J.A., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00541
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due on September 3, 2019. Appellant has filed a
motion for a 13-day extension of time to file the brief until September 23, 2019. The motion is
GRANTED. Appellant’s brief is due no later than September 23, 2019. Given the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court